         Case 2:19-cv-00335-SM Document 20 Filed 04/27/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

LORELEI RAY TITUS                                              CIVIL ACTION

VERSUS                                                         NUMBER: 19-335

ANDREW SAUL,                                                   SECTION: “E”
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                         ORDER

       The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of the parties to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Administrative Law Judge Jeffery D. Morgan’s decision

denying Lorelei Ray Titus’s claim for Disability Insurance Benefits and Title II Disability

Benefits is AFFIRMED.

       New Orleans, Louisiana, this 27th day of April, 2020.




                                                    SUSIE MORGAN
                                             UNITED STATES DISTRICT JUDGE
